Citation Nr: 1023802	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
bilateral eye disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The Veteran had active service from July 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence establishing improvement in the Veteran's bilateral 
eye disability was not of record at the time of a September 
2008 rating decision reducing from 100 percent to 30 percent 
the evaluation assigned the disability. 


CONCLUSION OF LAW

The criteria for reduction of the Veteran's 100 percent 
rating for bilateral eye disability were not met at the time 
of the decision reducing that rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.343, 3.344, 4.79, Diagnostic 
Codes 6035, 6077 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Even assuming 
that provision is applicable to a rating restoration case 
initiated by the RO's action, given the disposition of the 
matter below, the Board finds that the Veteran has not been 
prejudiced by any notice deficiency.  

The Board does note two things, however.  The first is that 
the RO at no point advised the Veteran of the regulations 
pertaining to rating reductions, or even made any reference 
to the pertinent language.  The second is that the RO appears 
to have misunderstood the circumstances under which a Veteran 
has a right to a hearing.  As to this latter deficiency, the 
record reflects that in August 2008, the Veteran requested a 
predetermination hearing in connection with the proposed 
reduction of his benefits.  The RO correctly determined that 
the request was made after 30 days had elapsed from notice of 
the proposed reduction.  See 38 C.F.R. § 3.105(i) (specifying 
that a request for a predetermination hearing must be made 
within 30 days from the date of notice of the proposed 
reduction).  The RO apparently did not realize, however, that 
the request for a hearing should at that point have been 
considered a request under 38 C.F.R. § 3.103(c) (on request, 
a claimant is entitled to a hearing at any time on any issue 
involved in a claim).  The language in 38 C.F.R. § 3.105(i) 
does not purport to proscribe the general right to a hearing 
granted by 38 C.F.R. § 3.103(c).  The Board notes that later 
in August 2008, the Veteran again requested a hearing, and 
that the RO again failed to act on his request.  

Fortunately, however, given the disposition of this appeal, 
there is no need to remand the case to afford the Veteran 
proper notice pursuant to 38 C.F.R. § 19.29, or for his 
requested hearing.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral eye disability. The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The regulations pertaining to evaluating disorders of the eye 
were amended effective December 10, 2008.  See 73 Fed. Reg. 
66,544 (Nov. 10, 2008).  Only the former regulations are 
applicable to this case, and they provided that keratoconus 
is evaluated based on impairment of corrected visual acuity 
using contact lenses.  38 C.F.R. § 4.84a, Diagnostic Code 
6035 (2008).  With blindness in one eye having only light 
perception, and vision in the other eye of 20/40, a 30 
percent rating is warranted.   38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (2008).  Glaucoma with frequent attacks of 
considerable duration warrants assignment of a 100 percent 
evaluation during continuance of actual total disability.  
38 C.F.R. § 4.84a, Diagnostic Code 6012 (2008).

Factual background

VA treatment reports for 1999 and 2000 documented visual 
acuity of 20/400 in the left eye, and between 20/25 and 20/30 
in the right eye.  The report of an October 2000 VA 
examination noted corrected right eye visual acuity of 20/20, 
and left eye visual acuity of 10/200; keratoconus of the left 
eye was evident.  In December 2000, a physician informed VA 
that the right eye also had early keratoconus.  

In a December 2001 rating decision, service connection for 
bilateral keratoconus was granted, with an assigned 30 
percent evaluation.

VA treatment records for 2001 through 2003 note that in 
December 2000 the Veteran apparently underwent a corneal 
transplant in the left eye.  In October 2001 he underwent 
repair of corneal graft dehiscence, and in November 2001 
underwent a left eye vitrectomy for vitreous hemorrhaging and 
retinal detachment following acute trauma to the eye.  In May 
2002 he underwent a glaucoma implant of the left eye in light 
of uncontrolled glaucoma.  He also had a shunt placed in the 
eye because of uncontrolled glaucoma, and in November 2002 
had a revision of the shunt accomplished because of 
encapsulation and scarring associated with the shunt.

In July 2002, the RO assigned the Veteran a temporary total 
evaluation for his bilateral eye disability, effective from 
October 2001 to September 30, 2002.

The report of a November 2002 VA examination disclosed right 
eye visual acuity of 20/15, and left visual acuity of 
counting fingers at 5 feet; left eye aphakia and possible 
optic atrophy from glaucoma were noted.

In a January 2003 rating decision, a temporary total 
evaluation was assigned for bilateral eye disability 
effective from May 21, 2002 to February 28, 2003.

In a March 2003 rating decision, service connection for 
traumatic glaucoma of both eyes was granted.  The disorder 
was combined with the earlier eye disability, for an assigned 
evaluation of 100 percent effective March 1, 2003, under 
38 C.F.R. §§ 4.84a, Diagnostic Codes 6035 and 6077.  The 
Board notes it appears the RO meant to assign the 100 percent 
rating under Diagnostic Code 6012, as the RO's rationale was 
that the Veteran had frequent attacks of glaucoma of 
considerable duration.

Thereafter, VA treatment records for 2004 through 2008 
documented that the Veteran's right eye visual acuity ranged 
from 20/20 to 20/25.  He was considered blind in the left 
eye, with monocular vision.  Aphakia remained present in the 
left eye.  As for the glaucoma, the treatment records 
describe it as well controlled, but at times showed that 
intraocular pressure in the right eye was 7 mmHg, and in the 
left eye was 13 mmHg, and that the clinicians occasionally 
could not obtain a reading of the pressures.

The Veteran attended a series of VA examinations in March 
2008 in connection with a request for special monthly 
compensation.  He reported that he worked as a child 
protective services investigator, and that although he did 
drive, he required assistance.  Visual acuity in the right 
eye was 20/20 and in the left eye was light perception.   (At 
one point the examiner stated that vision in the left eye was 
20/20, but this was obviously a mistake given the other 
findings pertaining to the left eye, and in a May 2008 
addendum, the examiner made clear that the 20/20 referred 
only to the right eye.)  The Veteran's intraocular pressure 
was 16 mmHg in the right eye and 18 mmHg in the left eye.  
The examiner concluded that the Veteran was totally blind in 
the left eye, with a detached retina, vision of barely light 
perception, and traumatic endstage glaucoma.  For the right 
eye the examiner noted that the keratoconus was stable, with 
no corneal decompensation, and with 20/20 acuity "at this 
time."

Based on the above examination report, the RO in May 2008 
proposed to reduce the evaluation assigned the bilateral eye 
disorder from 100 percent to 30 percent disabling.   The 
basis for the RO's determination was that the right eye had 
visual acuity of 20/20, and because there was no impairment 
in field of vision.  The RO did not base the proposed 
reduction on any findings concerning glaucoma.

In an August 2008 statement, a VA physician's assistant 
indicated that the Veteran was blind in his left eye, and had 
a total detached retina.

In a September 2008 decision, the RO implemented the proposed 
reduction, reducing the assigned evaluation to 30 percent, 
effective December 1, 2008.  The RO explained that "[b]ased 
on [the Veteran's] current visual acuity, entitlement to a 30 
percent evaluation is warranted."  The RO did not base its 
decision on any finding concerning improvement in the 
disorder, including as to glaucoma.

Analysis

The Board initially notes that the RO ordered a VA fee basis 
examination of the Veteran, which was conducted in January 
2009.  The results of that examination may not be used to 
justify the RO's September 2008 reduction of the evaluation 
assigned the bilateral eye disability, and will not be 
further mentioned.

The Board notes that due process considerations have been 
complied with in regard to the reduction in this case.  See 
38 C.F.R. § 3.105(e).

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 100 percent evaluation 
had been in effect for a period in excess of five years.  The 
100 percent evaluation was in effect from March 1, 2003, 
until the reduction effective December 1, 2008.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993) (duration of rating 
measured from effective date of actual reduction).  According 
to 38 C.F.R. § 3.344(a), those examinations that are less 
complete than those on which payments were authorized or 
continued may not serve as a basis to reduce an evaluation.  
The regulation further provides that ratings as a result of 
diseases subject to temporary and episodic improvement may 
not be reduced on any one examination, except in those 
instances where all the evidence of record warrants the 
conclusion that sustained improvement has been demonstrated, 
and that with a showing of material improvement, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.   Id.

In addition, total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical or home treatment, or individual 
unemployability, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.   Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending re-examination after a period of 
employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2009).
 
The Board initially finds that the reduction is void because 
the provisions of 38 C.F.R. §§ 3.343 or 3.344 were not 
considered.  The veteran was not given notice of 38 C.F.R. § 
3.343 or 38 C.F.R. § 3.344 in the statement of the case, and 
the RO at no point made a finding that the March 2008 VA 
examination was as full and complete as the November 2002 
examination, or made any findings concerning actual 
improvement in the disorder (as opposed to merely noting what 
evaluation was warranted under the rating schedule), or a 
finding that it was reasonably certain that any material 
improvement found would be maintained under the ordinary 
conditions of life. 

Moreover, the Board points out that the rating reduction was 
not based in any manner on the severity of the Veteran's 
glaucoma (which appears to have been the basis for the March 
2003 assignment of a 100 percent rating), and that even if it 
was, the March 2008 examination did not provide the requisite 
findings to determine whether there was in fact improvement 
sufficient to warrant reduction of the rating.  At the time 
of the March 2003 rating decision, the Veteran's intraocular 
pressure in the left eye was uncontrolled, and had led to 
shunting.  The March 2008 examination revealed lower 
intraocular pressure in the left eye, and VA treatment 
records do describe the glaucoma as controlled, but the 
records themselves show that the intraocular pressures 
between the right and left eyes continue to fluctuate 
dramatically.  The treatment records at one point show a 
6 mmHg difference in pressure between the two eyes.  The 
March 2008 examiner showed a 2 mmHg difference.  Given the 
fluctuations shown in the record, the March 2008 examiner 
should have addressed whether the findings on examination 
regarding glaucoma represented material improvement 
reasonably certain to be maintained under the ordinary 
conditions of life.  

The Board notes that although the 100 percent rating appears 
to have been based on the presence of uncontrolled glaucoma, 
the RO in March 2003 nevertheless assigned the rating under 
the diagnostic code pertaining to loss of central visual 
acuity.  As to central visual acuity, the Board points out 
that at the time of the March 2003 rating, the right eye 
visual acuity was 20/15 and the left eye acuity was counting 
fingers at 5 feet.  The March 2008 examiner noted right eye 
visual acuity of 20/20, which is actually worse than 20/15, 
and the left eye barely had light perception.  In other 
words, there clearly has been no improvement in the visual 
acuity of either eye.

Nor do the treatment records on file demonstrate any 
improvement.  Again, although they describe the glaucoma as 
controlled, they nevertheless show that his intraocular 
pressures continue to vary significantly. 

In short, neither the March 2008 examination nor the 
treatment records demonstrate improvement in the bilateral 
eye disability.  To reduce a rating, however, improvement in 
the disability must be shown, as compared to whether the 
disorder meets the pertinent rating criteria.

Again, even assuming that the March 2008 examination 
demonstrated improvement, the examiner failed to address 
whether this represented sustained improvement reasonably 
certain to be maintained under the ordinary conditions of 
life.  The Court has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein. 

In light of the above, the Board finds that the RO did not 
apply the appropriate regulations in reducing the rating, and 
that the evidence of record at the time of the September 2008 
rating decision did not establish sustained improvement of 
the Veteran's disability that was reasonably certain to be 
maintained under the ordinary conditions of life.  
Accordingly, the Board concludes that restoration of the 100 
percent evaluation for bilateral eye disability is warranted. 






(CONTINUED ON NEXT PAGE)


ORDER

The 100 percent rating for bilateral eye disability is 
restored, effective the date of the reduction.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


